—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hall, J.), dated February 6, 2001, as denied their motion to add the defendants’ attorneys as defendants, and the defendants other than the ABC Corporation cross-appeal, as limited by their brief, from so much of the same order as granted the plaintiffs’ motion for leave to amend their complaint to add Richard Yandoli as a defendant, and denied their cross motion to dismiss the complaint insofar as asserted against the defendants Thurman Lee Foods, Inc., Yandoli Foods, Inc., and Yandoli Foods, Inc.—National Store No. 11542.
Ordered that the cross appeals by the defendants McDonald’s Corp., Vincent Amari, and Catherine Norce are dismissed, without costs or disbursements, as those defendants are not aggrieved by the order cross-appealed from (see CPLR 5511); and it is further,
Ordered that the appeal and cross appeal are otherwise dismissed, without costs or disbursements, as the order dated February 6, 2001, was superseded by an order dated April 12, 2001, made upon reargument (see Ogilvie v McDonald’s Corp., 294 AD2d 550 [decided herewith]). Altman, J.P., Krausman, Goldstein and Adams, JJ., concur.